DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species ‘a’ in the reply filed on 10/12/22 is acknowledged.  The traversal is on the ground(s) that species ‘b’ and ‘c’ are related and not distinct.  This is moot since Applicant has elected neither species ‘b’ nor ‘c’.
The requirement is still deemed proper and is therefore made FINAL.
Applicant has identified claims 1-9 and 19-20 as readable thereon.  Claims 10-18 stand withdrawn.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumi (US 2019/0189218).
Regarding claim 19, Izumi discloses a method for operating a three-dimensional (3D) memory device, wherein the 3D memory device comprises a first set of memory layers (WL0-WL6), a second set of memory layers above the first set of memory layers (WL8-WL15), and a first dummy memory layer (LDWL)between the first and second sets of memory layers, and a plurality of NAND memory strings each extending through the first and second set of memory layers and the first dummy memory layer, the method comprising: 
when programming a first memory layer of the first set of memory layers (first programming—see Figure 7), applying a first pre-charge voltage (VPC) to the first dummy memory layer during a pre-charge period (t0-t1) associated with the first memory layer; and 
when programming a second memory layer (see Figure 12) of the first set of memory layers located above the first memory layer, applying a second pre-charge voltage (VSS) to the first dummy memory layer during a pre-charge period (t0-t1) associated with the second memory layer, the first pre-charge voltage being larger than the second pre-charge voltage (VPC>VSS).
Regarding claim 20, Izumi discloses method of claim 19, wherein the first memory layer of the first set of memory layers includes any memory layer in the first set of memory layers, excluding a memory layer directly adjacent to the first dummy memory layer (WL7 not included).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Puthenthermadam (US 2017/0140814 herein, ‘814).
Regarding claim 1, Izumi discloses a three-dimensional (3D) memory device (see Figure 4), comprising: a first set of memory layers (WL0-WL7), a second set of memory layers (WL8-WL15) above the first set of memory layers, and a first dummy memory layer (LDWL) between the first and second sets of memory layers; a plurality of NAND memory strings (see paragraph 0034) each extending through the first and second set of memory layers and the first dummy memory layer; and a peripheral circuit (see Figure 5, RD’s for example) configured to program each memory layer, wherein the peripheral circuit comprises a word line (WL) driving circuit configured to: when programming a first memory layer of the first set of memory layers (LMH), apply a first pre-charge voltage (see Figure 7, VPC on LDWL) to the first dummy memory layer during a pre-charge period (t0-t1) associated with the first memory layer; and when programming a second memory layer of the first set of memory layers located above the first memory layer (Seocnd write operation see figure 12), apply a second pre-charge voltage (VSS) to the first dummy memory layer during a pre-charge period associated with the second memory layer, the first pre- charge voltage being larger than the second pre-charge voltage (VPC>VSS).
Izumi fails to explicitly teach that the memory layers are sequentially programmed as the first and second set.  However, this is a known technique for programming a memory array (see ‘814, paragraph 0105 for example).  Therefore, it would have been obvious to those having ordinary skill at the time of filing to program the memory layers of Izumi in a sequential manner in order to store data at max capacity and since this was a known technique at the time of filing resulting in the expected result of a programmed memory.
Regarding claim 2, Izumi discloses 3D memory device of claim 1, wherein the WL driving circuit is further configured to: when programming the first memory layer, apply a first channel pass voltage to the first dummy memory layer during a program period associated with the first memory layer; and when programming the second memory layer, apply a second channel pass voltage to the first dummy memory layer during a program period associated with the second memory layer (See Figures 7 and 12, Vpass).
Regarding claim 3, Izumi discloses 3D memory device of claim 2, wherein the WL driving circuit is further configured to: when programming the first memory layer, apply a first program voltage to the first memory layer during the program period associated with the first memory layer; and when programming the second memory layer, apply a second program voltage to the second memory layer during the program period associated with the second memory layer (see Figures 7 and 12, VPGM).
Regarding claim 4, Izumi discloses 3D memory device of claim 3, further comprising a second dummy memory layer (SGD layer) above the second set of memory layers, wherein the WL driving circuit is further configured to: when programming the first memory layer, apply a third pre-charge voltage to the second dummy memory layer during the pre-charge period associated with the first memory layer; and when programming the second memory layer, apply a fourth pre-charge voltage to the second dummy memory layer during the pre-charge period associated with the second memory layer (see Figures 7 and 12—VSGDH).
Regarding claim 6, Izumi discloses 3D memory device of claim 1, wherein the first memory layer of the first set of memory layers includes any memory layer in the first set of memory layers, excluding a memory layer directly adjacent to the first dummy memory layer (the first set can be considered to exclude WL7).

Allowable Subject Matter
Claims 5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5, although the prior art teaches a DSG as claimed in claim 5, the examiner has mapped the DSG of Izumi as a feature in parent claim 4.  The prior art fails to teach or reasonably disclose in combination both of these teachings—the claimed second dummy memory layer and a drain select gate (DSG) above the second set of memory layers, and the peripheral circuit further comprises a DSG driving circuit configured to: when programming the first and second memory layers, apply a fifth pre-charge voltage to the DSG of at least one of the NAND memory strings during the pre-charge period associated with the first memory layer and during the pre-charge period associated with the second memory layer, respectively.
Regarding claim 7, although the prior art teaches multiple dummy memory layers the prior art fails to teach or reasonably suggest in combination with each associated with a threshold voltage; the second pre-charge voltage is less than a minimum one of the threshold voltages; and the first pre-charge voltage is equal to or larger than a maximum one of the threshold voltages.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached cited art teach various embodiments of 3D NAND with precharged dummy layers.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824